Citation Nr: 0412082	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  98-15 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for the service 
connected hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1965 to July 
1968.

This appeal arises from rating decisions of the St. 
Petersburg, Florida Regional Office (RO).  

The Board also notes that by rating decision in May 2003, the 
issues of service connection for gastrointestinal and 
cardiovascular disabilities claimed as due to exposure to 
herbicides were denied.  In July 2003, a timely notice of 
disagreement was submitted relative to the aforementioned 
issues.  As a result, VA must provide the veteran with a 
statement of the case on these additional issues.  The 
issuance of a statement of the case is addressed in the 
remand section below.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  (When an NOD is filed, the Board should remand, 
rather than refer the issue to the RO for the issuance of a 
statement of the case.)  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant a 
compensable evaluation for the service connected hearing loss 
of the right ear.  The veteran was last afforded a VA 
audiology examination in May 1998.  The May 1998 report of 
audiological evaluation indicated that the test results were 
invalid and inadequate for rating purposes.  In consideration 
of the excessive passage of time since the administration of 
an audiological evaluation, combined with the fact that the 
May 1998 evaluation results were deemed invalid, the Board 
finds merit in the veteran's request for a current VA 
audiological evaluation (see page four of December 2003 
Travel Board hearing transcript).  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record.  In addition, the veteran should 
be requested to provide all relevant 
information regarding time lost from 
work and time spent hospitalized (if 
any) as a result of his service 
connected hearing disability.  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of all decisions relating 
to the veteran's claim for disability 
benefits as well as the medical records 
upon which all decisions were based.  
Once obtained, all records must be 
associated with the claims folder.  

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA audiological 
evaluation that is conducted without the 
use of hearing aids.  The claims folder 
must be made available to the examiner 
for review prior to the examination and 
all necessary testing should be 
accomplished.  The audiology report must 
include a controlled speech 
discrimination test and a puretone 
audiometry test.  

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal to include consideration 
of an extraschedular evaluation for the 
service connected hearing loss of the 
right ear.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

5.  With regard to the May 2003 rating 
decision, the veteran and his 
representative should be provided with a 
statement of the case which conforms with 
the requirements of 38 U.S.C.A. § 7105(d) 
(1) concerning the issues of entitlement 
to service connection for 
gastrointestinal and cardiovascular 
disabilities claimed as due to exposure 
to herbicides.  In particular, the 
statement of the case should provide the 
veteran with a discussion of how 
applicable laws and regulations affect 
the RO's decision and a summary of the 
reasons and bases for such decision.  The 
veteran and his representative should be 
given an opportunity to respond to the 
statement of the case, and they should be 
advised that a timely substantive appeal 
must be submitted if the veteran wishes 
the Board to consider these matters.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



